Case 3:20-cv-01154-BJD-JBT Document 1-6 Filed 10/09/20 Page 1 of 11 PageID 99




                      Exhibit F
Case 3:20-cv-01154-BJD-JBT Document 1-6 Filed 10/09/20 Page 2 of 11 PageID 100
Case 3:20-cv-01154-BJD-JBT Document 1-6 Filed 10/09/20 Page 3 of 11 PageID 101
Case 3:20-cv-01154-BJD-JBT Document 1-6 Filed 10/09/20 Page 4 of 11 PageID 102
Case 3:20-cv-01154-BJD-JBT Document 1-6 Filed 10/09/20 Page 5 of 11 PageID 103
Case 3:20-cv-01154-BJD-JBT Document 1-6 Filed 10/09/20 Page 6 of 11 PageID 104
Case 3:20-cv-01154-BJD-JBT Document 1-6 Filed 10/09/20 Page 7 of 11 PageID 105
Case 3:20-cv-01154-BJD-JBT Document 1-6 Filed 10/09/20 Page 8 of 11 PageID 106
Case 3:20-cv-01154-BJD-JBT Document 1-6 Filed 10/09/20 Page 9 of 11 PageID 107
Case 3:20-cv-01154-BJD-JBT Document 1-6 Filed 10/09/20 Page 10 of 11 PageID 108
Case 3:20-cv-01154-BJD-JBT Document 1-6 Filed 10/09/20 Page 11 of 11 PageID 109
